Citation Nr: 0718575	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a 
laceration of the right forearm with muscle herniation and 
nerve impairment, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active duty for training from June 15, 1984, 
to July 1, 1984, with the Ohio Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In the December 2003 decision, the RO reduced the veteran's 
disability rating from 40 percent to 20 percent for his 
service-connected residuals of a laceration of the right 
forearm with muscle herniation and nerve impairment.  The 
effective date of the reduction was March 1, 2004.  
Subsequently, in November 2004, the RO reestablished the 
veteran's rating for his service-connected disability at 40 
percent, effective March 1, 2004.  The veteran has continued 
to contend that his right forearm disability is more severe 
than is contemplated by the 40 percent rating.  

The Board also notes that in January 2005, the veteran 
testified during a hearing before RO personnel.  In April 
2007, the veteran withdrew his request for a hearing before a 
member of the Board.  


FINDINGS OF FACT

1.  The veteran is right-hand dominant.  

2.  The veteran does not exhibit extensive muscle herniation 
of the right forearm.  

3.  Peripheral nerve impairment is manifested by no more than 
moderate incomplete paralysis of nerves affecting hand 
function.  

4.  A residual scar associated with the right forearm 
laceration is superficial, stable, and not painful to 
palpation, and measures 10 centimeters (cm) by 0.2 cm.  


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for 
residuals of a laceration of the right forearm with muscle 
herniation and nerve impairment are not met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.73, Diagnostic Code 5326; 4.124a, Diagnostic Code 8512 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through April 2003 and September 2005 notice 
letters, the RO notified the veteran of the legal criteria 
governing his claim and the evidence needed to substantiate 
his claim.  Thereafter, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In these letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide to the RO any evidence in 
his possession pertaining to his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

In this case, as the complete notice required by the VCAA was 
provided prior to the RO adjudicating the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini, 18 Vet. App. at 
122.  Consequently, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).  Otherwise, nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim decided 
herein.  The veteran has been provided VA examinations 
associated with his claim for a higher rating, and relevant 
VA and private medical records have been obtained and 
associated with the claims file.  Significantly, neither the 
veteran nor his representative has otherwise alleged that 
there are any outstanding medical records probative of the 
veteran's claim that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran is currently assigned a 40 percent rating for 
laceration of the right (dominant) forearm with muscle hernia 
and residual moderate incomplete peripheral nerve paralysis.  
The RO has assigned the rating by hyphenating a Diagnostic 
Code-5226-8512.  In the selection of diagnostic codes 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2006).  The 
hyphenated diagnostic code in this case indicates that muscle 
hernia, under diagnostic code 5326, is the service-connected 
disability and that peripheral nerve injury, under diagnostic 
code 8512, is the residual condition.  

In April 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Tropf v. 
Nicholson, 20 Vet. App. 45 (2006) (Tropf I).  In that 
decision, the Court held that on its face, 38 C.F.R. § 4.27 
allows hyphenated ratings only for "diseases," but not for 
injuries.  Furthermore, the clear purpose of a hyphenated 
rating was to add information to help describe the origins of 
a single disability when the disability was not one listed 
under the diagnostic code for the appropriate disease.  
Subsequently, the Court withdrew its opinion in Tropf I and 
issued a new opinion in its stead.  Tropf v. Nicholson, 20 
Vet. App. 45 (2006), withdrawn, 20 Vet. App. 317 (2006).  

In Tropf v. Nicholson, 20 Vet. App. 317 (2006) (Tropf II), 
the Court removed from its revised opinion its holding that 
hyphenated ratings were not permitted for injuries under 
38 C.F.R. § 4.27.  At the same time, the Court found that the 
Board had improperly used a hyphenated rating to rate two 
different disabling conditions-a scar and a muscle injury-
instead of rating them separately.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (service connection for distinct 
disabilities resulting from the same injury can be 
established so long as the symptomatology for one condition 
is not "duplicative of or overlapping with the 
symptomatology" of the other condition.).  In the analysis 
that follows, the Board will address the possibility of 
separate ratings.

Under diagnostic code 8512 for paralysis of the lower 
radicular group, a 40 percent rating requires moderate 
incomplete paralysis of the major lower radicular group.  A 
50 percent rating requires severe incomplete paralysis of the 
major lower radicular group.  A 70 percent rating requires 
complete paralysis of all intrinsic muscles of the major 
hand, and some or all of the flexors of wrist and fingers, 
paralyzed (substantial loss of use of hand).  38 C.F.R. § 
4.124a, Diagnostic Code 8512.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.  

The veteran complains of burning pain that travels up and 
down his right arm.  He also reports muscle twitching, drops 
things from his right hand, and has "lock-ups" of the right 
arm.  With respect to employment, the veteran works in 
construction and reports being unable to perform the duties 
of his job such as running a jack hammer, carrying things, 
shoveling, or pushing a wheelbarrow.  

Following a review of the veteran's contentions and the 
medical evidence, the Board finds no basis in the record to 
award a rating higher than 40 percent for residuals of 
laceration of the right forearm with muscle herniation and 
nerve impairment.  In this case, while the clinical evidence 
reflects findings of some diminished grip and grasp in the 
right hand as compared to the left, the veteran was noted to 
have an excellent (full) range of motion in all of the small 
joints of the right hand.  He was also noted to demonstrate 
the ability to use the right hand and perform maneuvers such 
as alternating movements, fast finger movements, and gripping 
objects.  In particular, a report of August 2003 VA 
examination reflects the examiner's impression of mild right 
upper extremity weakness.  A September 2004 electromyographic 
(EMG/NCV) study of the right upper forearm revealed normal 
findings with no evidence of a right ulnar or medial 
antebrachial mononeuropathies in the forearm.  

Furthermore, in a report of February 2005 VA neurological 
examination, the examiner noted that the veteran was able to 
maintain full employment as a laborer, using his right hand 
at multiple tasks each workday.  The examiner commented that 
while the veteran had been recently laid off, he expected to 
return to work soon.  The examiner also noted that while 
there was a minimal sensory neuropathy in the right ulnar 
nerve distribution distally, there was no associated weakness 
of ulnar-innervated muscles.  In the veteran's case, muscle 
development, strength, definition, and circumference were 
optimal in the right forearm.  Otherwise, there was mild 
sensory impairment at the right 5th finger tip and this was 
the only remaining evidence of the veteran's remote ulnar 
nerve injury.  With respect to the veteran's complaints of 
pain, the examiner commented that the veteran's pain had 
outlasted his neuropathy because of the pain magnification 
that had resulted from years of narcotic use.  

Thus, the Board finds no basis in the medical evidence of 
record by which the veteran's right forearm disability more 
nearly approximates severe incomplete nerve paralysis or 
complete nerve paralysis thus warranting a rating higher than 
40 percent under 38 C.F.R. § 4.124, Diagnostic Code 8512.  

The Board has also considered whether the veteran's 
laceration of the right forearm may warrant a higher or 
separate evaluation under any other diagnostic code.  Here, 
the evidence demonstrates that the veteran exhibited at one 
time a residual muscle hernia of the proximal volar flexors 
following surgery to repair the laceration to his right 
forearm.  It would appear in light of the veteran's 
complaints that some residual muscle injury may have ensued, 
although the examiner in January 2005 noted that muscle 
development, strength, definition, and circumference were 
optimal in the right forearm.  

Nonetheless, the maximum rating for impairment for muscle 
injury to the (dominant) forearm and hand is 40 percent under 
38 C.F.R. § 4.73, Diagnostic Codes 5307-5309 (2006).  As 
such, consideration of the veteran's laceration of the right 
forearm under the rating schedule for muscle injuries would 
not warrant a higher rating.  Likewise, consideration of the 
veteran's disability under any other diagnostic code for 
peripheral nerve paralysis affecting the function of the 
forearm and hand would not warrant a rating higher than 40 
percent for moderate disability.  38 C.F.R. § 4.124, 
Diagnostic Codes 8510-8519.  

It should be pointed out here that a muscle injury rating 
will not be combined with a peripheral nerve paralysis rating 
of the same body part unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2006).  As noted 
above, assuming any muscle injury to the proximal volar 
flexors due to the laceration of the right forearm, such 
injury of the muscle group would affect the veteran's ability 
to perform grasping and delicate manipulative movements with 
his right hand.  Likewise, the veteran's peripheral nerve 
injury also inhibits the veteran's ability to perform 
grasping and delicate manipulative movements.  Thus, the 
Board does not find that separate ratings for any existing 
muscle injury of the right forearm under diagnostic codes 
5307 to 5309 and for peripheral nerve paralysis under 
diagnostic code 8512, would be warranted.  Id; see also 
38 C.F.R. § 4.14 (2006).  

The Board has also considered whether the veteran would 
warrant a higher rating for his laceration of the right 
forearm with muscle herniation and nerve impairment under the 
rating schedule for disability of the fingers affecting the 
use of the right hand.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5230 (2006).  Ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  In this case, the Board does not find the clinical 
evidence, as noted above, demonstrates or approximates 
ankylosis or limitation of motion of any of the fingers or 
small joints of the right hand.  Furthermore, the Board has 
considered the application of 38 C.F.R. § 4.71a, Diagnostic 
Code 5125 (2006), for loss of use of the right hand (based on 
amputation of the right forearm) and a 70 percent rating.  
Notwithstanding the veteran's complaints, the medical 
evidence simply does not demonstrate or approximate loss of 
use of the right hand.  

As noted above, service connection for distinct disabilities 
resulting from the same injury can be established so long as 
the symptomatology for one condition is not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  Tropf, 20 Vet. App. at 317, citing Esteban, 6 
Vet. App. at 262.  Here, as noted above, the veteran 
demonstrated a residual muscle hernia of the proximal volar 
flexors following surgery to repair the laceration to his 
right forearm.  Examinations during the appeal period reflect 
findings of no more than slight muscle herniation, with the 
most recent reports of February 2005 VA examinations noting 
no finding of any muscle hernia of the right forearm 
musculature.  Therefore, a separate compensable rating for 
muscle hernia is not warranted.  38 C.F.R. § 4.73, Diagnostic 
Code 5326 (a 10 percent rating is warranted only when 
herniation is extensive).  

In addition, a report of February 2005 orthopedic examination 
reflects a finding of scar over the right forearm flexor 
muscles.  The examiner noted that, "There is a little bit of 
tenderness and soreness there."  The examiner later noted 
that the scar itself was just slightly sensitive.  A 
subsequent report of February 2005 VA scars examination 
reflected a finding of a residual scar of the right forearm.  
The scar measured 10 cm by 0.2 cm.  The examiner noted that 
there was no pain on palpation of the scar itself.  The scar 
was also noted as being superficial, stable, and nonadherent 
to underlying tissue.  Here, in light of the medical 
evidence, the Board does not find a separate compensable 
rating for residual scar of the right forearm laceration is 
warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 
(2006).  The veteran's scar is not of sufficient size and is 
not symptomatic (such as being painful or unstable) that a 
compensable rating could be assigned.  Id.   

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
residuals of a laceration of the right forearm with muscle 
herniation and nerve impairment is so exceptional or unusual 
as to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In 
this case, there simply is no evidence of marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or frequent periods of hospitalization, 
or evidence that any impairment due to the veteran's 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  As noted above, the 
evidence in this case does not reflect that the veteran is 
precluded from gainful employment nor is the veteran's 
disability of such severity that he has been frequently 
hospitalized for purposes of treatment.  Therefore, the 
criteria for invoking the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, a rating higher than 40 
percent for residuals of a laceration of the right forearm 
with muscle herniation and nerve impairment is not warranted.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating higher than 40 percent for residuals of a laceration 
of the right forearm with muscle herniation and nerve 
impairment is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


